Citation Nr: 1009548	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an apportionment of the Veteran's VA 
compensation benefits on behalf of the Veteran's minor 
children.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1984 to 
November 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 apportionment decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The appellant is the Veteran's former 
spouse.


FINDINGS OF FACT

1.	The Veteran's VA compensation payments include an amount 
for the support of the dependent children.

2.	The Veteran has not been reasonably discharging his 
responsibility for support of his minor children, with 
whom he does not reside, by making adequate payments for 
their support. 


CONCLUSION OF LAW

The criteria for an apportionment of 20 percent of the 
Veteran's VA compensation benefits have been met.  38 
U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 
3.452, 3.453 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of 
title 38, United States Code.  The rules governing VA notice 
and assistance upon receipt of a claim for benefits as 
outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 
do not apply to claims for benefits provided under chapters 
other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006).  However, VA regulations include special 
procedural requirements for simultaneously contested claims, 
such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102.  

Upon the filing of a notice of disagreement (NOD) in a 
simultaneously contested claim, all interested parties and 
their representatives will be furnished a copy of the 
statement of the case (SOC).  38 C.F.R. § 19.101.  When a 
substantive appeal is filed in a simultaneously contested 
claim, the content of the substantive appeal will be 
furnished to the other contesting parties to the extent that 
it contains information, which could directly affect the 
payment or potential payment of benefit, which is subject of 
the contested claim.  38 U.S.C.A. § 7105A, 38 C.F.R. § 
19.102.  

In this case, the appellant filed a NOD in April 2005.  In 
response to the NOD, the RO issued an SOC to the appellant 
and provided a copy to the Veteran.  The appellant filed a 
substantive appeal in May 2007.  The RO notified the Veteran 
that the appellant appealed the disallowance of the 
apportionment claim on the grounds that the Veteran was not 
discharging his responsibility for support of his children.

Analysis

The appellant filed a claim for entitlement to apportionment 
of the Veteran's benefits on behalf of their children.  The 
record indicates that the minor children reside with and is 
in the sole custody of the appellant.  The Veteran is 
currently receiving a disability evaluation of 100 percent 
for individual unemployability due to his service-connected 
disabilities, with additional compensation based on 
dependants and special monthly compensation.  The appellant 
essentially contends that she experiences hardship in the 
absence of apportionment and the Veteran is not reasonably 
discharging his responsibility for the child's support.  

When a veteran is not residing with his or her spouse, or 
when a Veteran's dependent children are not in his or her 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307.  VA regulations provide for two types of 
apportionments.  A general apportionment may be paid under 
the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an 
apportionment may be paid if the veteran's child is not in 
the veteran's custody and the veteran is not reasonably 
discharging his responsibility for the child's support.  

It is not necessary for the appellant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 
(1993).

The second type of apportionment is a special apportionment, 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation benefits payable may 
be apportioned between the veteran and his or her dependents 
on the basis of the facts of the individual case, as long as 
it does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is to be given to  such factors 
as the amount of VA benefits payable, other income and 
resources of the Veteran and those dependents on whose behalf 
the apportionment is claimed, and the special needs of the 
Veteran, his or her dependents, and the apportionment 
claimants.  Apportionment of more than 50 percent of the 
Veteran's benefits is ordinarily considered to constitute 
undue hardship on him or her; but apportionment of less than 
20 percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was designed to provide for an apportionment in situations 
where a Veteran is reasonably discharging his responsibility 
for the support of a dependent, who might be entitled to a 
general apportionment, but when special circumstances exist, 
which warrant giving dependents additional support.

The benefit-of-the-doubt rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the Veteran 
simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 
(1997).

Regarding the issue of a general apportionment, the appellant 
and the Veteran both report that the Veteran is required to 
pay court ordered child support for their two minor children, 
the amount of which has varied over the course of the instant 
appeal.  The Veteran has contended throughout the appeal that 
he is current on the monthly child support payment.  In 
addition, the Veteran asserts that he otherwise supports his 
children, for example by paying for school activities and car 
insurance.  The Veteran did not provide any documentation in 
support of his contentions.  On the other hand, the appellant 
argues that the Veteran routinely fails to pay the required 
child support and has been jailed for failure to pay child 
support.  She contends that the Veteran does not help with 
school, clothing or medical expenses.  

In reviewing the record, the Board observes a November 2004 
Warren County Circuit Court Show Cause Order indicates the 
Veteran was at that point in arrears in his child support 
payments and/or did not pay current support in the amount of 
$617.32 per month.  Further, the record indicates the Veteran 
was jailed for failure to pay child support in July 2005.  
Finally, a February 2006 Warren County Family Court Order 
indicates the Veteran then had an arrearage totaling $1160.80 
accrued between June 2004 and January 2006.  

As noted above, the Veteran's VA compensation payments 
include an amount for the support of the dependent children.  
Under VA guidelines, if a veteran is receiving additional 
benefits for dependents and the evidence shows he is not 
reasonably contributing to their support, hardship to the 
veteran would not result from apportionment of the additional 
amounts of compensation benefits payable for such dependents.  
VA Manual 21-1, Part IV, paragraph 19.05.  In the instant 
case, the children do not live with the Veteran and there is 
no indication that the Veteran has forwarded in support of 
this child the requisite portion of the compensation provided 
based on their status as his dependent.  Furthermore, as 
discussed above, the record clearly indicates the Veteran has 
at times failed to pay court-ordered child support payments.  
Finally, as noted above, it is not necessary for the 
appellant to demonstrate financial hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall, 
supra.  Accordingly, the Board has determined that an 
apportionment of the Veteran's disability compensation is 
warranted. 

Once it has been determined that an apportionment is 
warranted, the rate of apportionment of disability 
compensation must be determined.  Rates of apportionment are 
to be determined under the standards set forth in 38 C.F.R. § 
3.451.  See 38 C.F.R. § 3.453.  This regulation stipulates 
that ordinarily apportionment of more than 50 percent of the 
Veteran's benefits is considered to constitute undue hardship 
on him, but apportionment of less than 20 percent of his 
benefits is ordinarily considered insufficient to constitute 
a reasonable basis for any apportionee.  The Board must take 
into considering the totality of the circumstances to include 
the need of the Veteran, as these are his benefits, as well 
as the need of his dependent as VA may apportion any part of 
compensation payable to the Veteran.  

In the instant case, as of December 1, 2008, the Veteran is 
receiving VA benefits in the amount of $2945.00 per month.  
Furthermore, the record indicates the Veteran is in receipt 
of Social Security Administration (SSA) disability benefits, 
though he has not reported the amount of these benefits.  In 
October 2005, the most recent data submitted by the Veteran, 
he reported total monthly expenses of $1550, which included 
$750 per month child support.  However, as discussed above, 
the Veteran has intermittently failed to pay child support.  
Therefore, excluding child support from the Veteran's 
financial report, he demonstrates monthly expenses of $800 
per month, resulting in a monthly surplus of at least $2145 
per month, not including the amount of any SSA benefits.  

After considering the factors discussed above, the Board 
finds that an apportionment in the amount of 20 percent is 
warranted.  As noted the appellant is not required to 
demonstrate financial hardship in order to obtain a general 
apportionment under 38 C.F.R. § 3.450.  See Hall, supra.  
Further, despite his repeated assertions throughout the 
appeal, the Veteran has not demonstrated that an 
apportionment on behalf of his two children with the 
appellant would result in financial hardship.  In fact, the 
record indicates the Veteran currently has a monthly surplus 
of more than $2000.  Finally, the Board notes that the 20 
percent apportionment share awarded in this decision, even 
considering that the Veteran has another child, is the 
minimum ordinary amount established by the special 
apportionment guideline discussed in 38 C.F.R. § 3.451.


ORDER

Entitlement to an apportionment of 20 percent of the 
Veteran's VA compensation benefits for the Veteran's minor 
children is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


